Citation Nr: 1136449	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

ISSUES

1.  Entitlement to service connection for headaches, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a sinus disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a right knee disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a sleep disorder (claimed as "sleep degradation"), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to September 1991, including service in the Southwest Asia theater of operations from in January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefits currently sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service records reflect that the Veteran served in Saudi Arabia in January 1991.  Although he has not asserted service connection based on his service in the Persian Gulf, courts have held that because proceedings before VA are nonadversarial VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

In this regard, the Board notes that under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO should then schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset, and etiology of all pathology pertaining to headaches, sinus disorders, sleep disorders, right knee pain, and psychiatric disorders prior to readjudicating his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

2.  The RO should also notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his headaches, sinus disorders, sleep disorders, right knee pain, and psychiatric disorders problems since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination(s) that addresses the nature, extent, onset, and etiology of any headaches, sinus disorders, sleep disorders and right knee pain found to be present.  The claims folder should be made available and reviewed by the examiner.  The examiner(s) must discuss any reports of a continuity of symptoms since service and indicate whether it is at least as likely as not that any headaches, sinus disorders, sleep disorders and right knee pain can be attributed to a known clinical diagnosis. 

If the examiner attributes any headaches, sinus disorders, sleep disorders and right knee pain to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service.  In doing so, the examiner(s) must acknowledge and discuss his or her findings with any lay report of a continuity of symptoms since service, as well as the service treatment records reflecting a May 1990 report of a motor vehicle accident and treatment for seasonal allergies.   

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available and reviewed by the examiner.  The examiner must discuss any report of a continuity of symptoms since service and indicate whether it is at least as likely as not that any psychiatric impairment found to be present can be attributed to a known clinical diagnosis.  

The examination report should include a detailed account of all psychiatric pathology found to be present.  If any acquired psychiatric disorder can be attributed to a known clinical diagnosis, the examiner should then opine whether there it is at least as likely as not that it is related to or had its onset in service.  A detailed rationale for all findings should be included.  

5.  Then readjudicate the appeal.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112.


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

